      Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 1 of 14. PageID #: 1




        IN THE DISTRICT COURT OF THE UNITED STATES
                 NORTHERN DISTRCT OF OHIO

TERRELL LEECH, c/o                   )     CASE
North Central Correctional Complex   )
670 Marion-Williamsport Road         )     JUDGE
Marion, Ohio 43302,                  )
                                     )     RE-FILED COMPLAINT FOR
      Plaintiff,                     )     MEDICAL MALPRACTICE AND
v.                                   )     CIVIL RIGHTS VIOLATIONS
                                     )
MANAGEMENT AND                       )
TRAINING CORPORATION                 )
1300 East Ninth Street               )
Cleveland, Ohio 44114,               )     42 United States Code § 1983
                                     )
and                                  )
                                     )
MTC MEDICAL, LLC                     )     JURY DEMAND
c/o CT Corporation System            )     ENDORSED HEREIN
1300 East Ninth Street               )
Cleveland, Ohio 44114,               )
                                     )
and                                  )
                                     )
TYLER STUCKEY, PHYSICIAN             )
ASSISTANT                            )
c/o MYC Medical, LLC                 )
1300 East Ninth Street               )
Cleveland, Ohio 44114,               )
                                     )
and                                  )
                                     )
JOHN STEIN, M.D.                     )
c/o Team Health                      )
265 Brookview Centre Way, #400       )
Knoxville, TN 37919                  )
                                     )
and                                  )
      Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 2 of 14. PageID #: 2




JOHN DOE(s)                           )
c/o North Central Correctional        )
Complex                               )
670 Marion-Williamsport Road          )
Marion, Ohio 43302,                   )
                                      )
      Defendants.                     )

                       JURISDICTION AND PARTIES

1.    Plaintiff Terrell Leech, Ohio Inmate #A686764, is currently incarcerated in
      Marion County, Ohio, due to a felony conviction occurring in Lucas County
      Common Pleas Court in Lucas County, Ohio.

2.    Defendant “MANAGEMENT AND TRAINING CORPORATION, LLC
      (“MTC”) is a business entity operating is a foreign corporation, organized
      under the laws of the State of Delaware, authorized to do business in the
      State of Ohio, with a place of business in Marion, Marion County, Ohio and
      whose business has impact on and interaction with interstate and intrastate
      commerce; and provides services at North Central Correctional Complex
      (NCCC)

3.    At all times relevant hereto, Defendant Management & Training Corp.
      (hereinafter MTC) is a foreign corporation, organized under the laws of the
      State of Delaware, authorized to do business in the State of Ohio, with a
      place of business in Marion, Marion County, Ohio and whose business has
      impact on and interaction with interstate and intrastate commerce.

4.    At all times relevant hereto, Defendant MTC Medical, LLC (hereinafter
      Medical) is a limited liability corporation, organized under the laws of the
      State of Ohio, authorized to do business in the State of Ohio, is a subsidiary
      of defendant MTC, has its principal place of business at NCCC in Marion,
      Marion County, Ohio and whose business has impact on and interaction with
      interstate and intrastate commerce.

5.    At all times relevant hereto, Defendants MTC and Medical have acted under
      contract with and on behalf of ODRC and the State of Ohio in operating
      NCCC.
     Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 3 of 14. PageID #: 3




6.   At all times relevant hereto, Defendant Dr. John Stein (hereinafter Dr. Stein)
     is a physician, licensed by the State of Ohio, was employed by, or at,
     Defendant MTC and/or Medical, worked at NCCC, acted with the authority
     of and on behalf of defendants MTC and Medical while in the course of his
     professional capacity at MTC and Medical at NCCC and/or acted with the
     authority of and on behalf as an employee, staff, independent contractor
     and/or agent of MTC and Medical and is being sued here in his official
     capacity as a physician and is also being sued in his and individual capacity

7.   At all times relevant hereto, Defendants John Doe(s), whose full names and
     addresses are unknown to plaintiff presently, each was an employee of
     MTC and Medical acted with the authority of and on behalf of defendants
     MTC and Medical while in the course of their employment with MTC
     and/or Medical at NCCC and/or acted with the authority of and on behalf
     as employees, staff, corrections officers, medical personnel, and/or agents
     of MTC and/ or Medical are being sued here in their official capacity as a
     health care providers and/or employees, agent and are also being sued in
     their individual capacity.

8.   At all times herein, defendants MTC and Medical, through its agreement,
     contract, and/or Memorandum of Understanding with the ODRC and the
     State of Ohio, and by operating a prison Memorandum of Understanding
     with the ODRC and the State of Ohio, and by operating a prison in the State
     of Ohio, and, pursuant to the United States Constitution, the Ohio
     Administrative Code including but not limited to Chapter 5120:1 et seq. and
     the Ohio Revised Code, including but not limited to §§311 et seq., 341.01 et
     seq., owed a duty to plaintiff to provide reasonable and adequate medical
     care and treatment to its prisoners. Further, where applicable herein,
     defendants MTC and Medical had a duty to protect plaintiff from
     unreasonable, foreseeable risks of harm.

9.   At all relevant times here and upon information and belief, Defendant Health
     Care Administrator ( hereinafter HCA) (whose name is unknown presently)
     is an employee of MTC and Medical, working at NCCC, acted with the
     authority of and on behalf of defendants MTC and Medical, while in the
     course of her/his employment at MTC and Medical and/or acted with the
     authority of and on behalf as an employee, staff, corrections officer and/or
      Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 4 of 14. PageID #: 4




      agent of MTC and Medical is being sued in his/her official capacity and
      his/her individual capacity.

                         JURISDICTION AND VENUE

10.   Plaintiff re-alleges lines 1-9 as if fully re-written here.

11.   This action was previously filed and dismissed without prejudice with
      consent of this Court on January 14, 2020; as such, it is being re-filed within
      one-year as authorized by Ohio's Saving Statute.

12.   This Court has original jurisdiction pursuant 28 U.S.C. §1331 over
      Plaintiff’s causes of action as these arise under the United States
      Constitution and federal law, 42 U.S.C. §1983 and supplemental jurisdiction
      pursuant to 28 U.S.C. §1367 over Plaintiff’s State law causes of action that
      form part of the same case or controversy as the federal claims.

13.   Venue lies in the United States District Court for the Northern District of
      Ohio because a substantial part of the events or omissions giving rise to
      Plaintiff’s claims occurred in Marion County, Ohio, which lies in the
      jurisdiction of this Court, 28 U.S.C. §1391(b)(2).


                           FACTUAL ALLEGATIONS

14.   Plaintiff re-alleges lines 1-13 as if fully rewritten here.

15.   On December 8, 2015, while incarcerated at NCCC, Terrell Leech sustained
      a serious physical injury while playing basketball; another inmate
      inadvertently stuck his finger into plaintiff’s right eye, striking and cutting
      the eyelid and inner corner of his right eye.

16.   Plaintiff immediately went to Medical for medical attention. The RN on duty
      (whose name is presently unknown) wanted Mr. Leech to see a physician at
      an outside hospital for treatment, thus she called her supervisor (whose name
      and position are presently unknown) who may have been the HCA, may
      have been Dr. Stein, or may have been Doe 1-5, requesting permission to
      send Leech to an outside local hospital for treatment. This request was
      denied, instead the RN was instructed to tape Leech’s eye shut and place
      him on Doctor sick call for the following day. The RN cleaned the area as
      Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 5 of 14. PageID #: 5




      best as possible, placed a protective cover over the eye, taped it down,
      placed plaintiff on the doctor’s sick call for the next day and instructed him
      to return to his unit.

17.   On or about December 9, 2015 plaintiff returned to the medical unit and met
      with defendant Dr. Stein, who determined stitches were needed to address
      the laceration but, refusing to send plaintiff to an outside medical facility for
      examination and appropriate treatment by a specialist,

18.   Defendant Dr. Stein attempted to provide appropriate medical care and
      treatment. However, in attempting to sew the sutures in the corner of
      plaintiff’s eye, Dr. Stein stated that the medical tools at the facility were
      inadequate to perform the necessary medical care, treatment and procedure.
      Regardless that he knew of the inadequacy of the medical equipment
      available to him and the complications that would result by attempting to
      repair plaintiff’s eye injuries, Defendant Dr. Stein acted anyway.

19.   On December 9, 2015, at the same appointment as discussed in the
      preceding paragraph, Plaintiff overheard a conversation between medical
      assistant, possibly defendant Tyler Stuckey, and/or Defendant 1-5 and
      defendant Dr. Stein. The medical assistant stated that a knot may result from
      the stitches at the corner of the eye, and Dr. Stein responded, “no, I’ll just
      refer him to plastics.” Again, Defendant Dr. Stein, knowing of the
      inadequate medical equipment, the serious injuries to plaintiff’s eye, and the
      probable consequences of going forward, Defendant Dr. Stein acted anyway.

20.   After December 9, Plaintiff returned to medical frequently for cleansing of
      his injured right eye. On or about December 14, 2015 a health care assistant,
      possibly defendant Stuckey, Doe 1- 5, and/or Dr. Stein, was providing care
      to plaintiff and requested that the Supervisor on duty examine plaintiff’s eye.
      Defendants Doe 1-5, Stuckey, Stein and/or the HCA, a Supervisor,
      determined the stitches needed removing and a health care person (it is
      unclear who at this time) began removing the sutures; however, he, she was
      only able to take out 1 of the 4 stitches, then commented he/she was unable
      to get the others due to location of them and because of inadequate medical
      equipment. Another medical person (whose name is unknown), defendants
      Doe(s), Stuckey, HCA, and/or Dr. Stein was able to remove another suture
      but could not get the 2 remaining, so a third medical person Defendants
      Doe(s), Stuckey, the HCA and/or Dr. Stein attempted, struggled
      Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 6 of 14. PageID #: 6




      considerably but was successful in taking the last 2 sutures out. During this
      process plaintiff suffered significant pain, suffering, fear and anxiety.

21.   Plaintiff returned to his unit and examined his right eye in the mirror and
      saw that the eyelid had an opening or slit remaining in it. Leech returned to
      medical immediately and talked with Defendants Dr. Stuckey and/or Stein
      about the condition; Mr. Leech was told to wait a week and the slit should
      fully heal shut.

22.   Mr. Leech asked Defendants Dr Stein and/or Stuckey why the eyelid injury
      healed improperly to which defendants said, “we’ll send you to plastics.”
      Plaintiff was instructed to return to see Stuckey and/or Dr. Stein in a week.

23.   Throughout the foregoing, Plaintiff had kept his mother, Teresa Leech,
      informed of the events taking place. Particularly, he explained the ordeal of
      removing the stitches and the way his eye had healed, she became very upset
      and called ODRC in Columbus, called Warden Turner at NCCC, and called
      a State Representative who was involved with the Correctional Institutional
      Investigation Committee (CIIC).

24.   Upon information and belief, during the week of December 21, 2015, as a
      result of Ms. Leech’s efforts, a Ms. Stanworth visited NCCC, observed
      plaintiff’s eye and requested that NCCC send plaintiff to an eye specialist.
      Plaintiff was sent to Ohio State University Wexner Medical Center
      (hereinafter OSU) and was seen by a specialist in December 2015.

25.    The OSU physician (whose name and specialties are presently unknown)
      informed Mr. Leech he had a lacerated tear duct in the right eye and needed
      surgery in order to implant silicone tubes which would allow the tear ducts
      to function properly. This physician told Plaintiff he wanted to have the
      surgery scheduled in 14 days as scar tissue had not formed yet in the area.

26.   Plaintiff was still waiting in early March, 2016 for this surgery; he filed a
      kite and an Informal Complaint asking defendants what was going on with
      his appointment.

27.   On or about March 17, 2016 Mr. Leech was transported to OSU and
      underwent the needed surgery; the silicone tubes were to be removed in
      about 6 months according to the surgeon.
      Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 7 of 14. PageID #: 7




28.   Plaintiff had an appointment to return to OSU in September and one in early
      October, 2016 for removal of the implants but each appointment was
      cancelled by defendants. Meanwhile, plaintiff went to medical informing
      them that his right eye was feeling irritated, uncomfortable itchy and
      swelling and he could feel the tube rubbing against his eye. Leech filed a
      kite and an Informal Complaint asking defendants what was going on with
      this appointment.

29.   On or about October 29, 2016 the silicone tubes were removed.

30.   Plaintiff suffered extreme pain, anxiety, fear, extreme emotional distress,
      permanent injury as a result of defendants inadequate, inappropriate medical
      care and treatment which was below the standard of care and for defendants
      denying him referral to a medical specialist despite knowing of the need for
      a specialist.

31.   On or about December 6, 2016 plaintiff and his attorneys sent letters to Neil
      Turner Warden for NCCC, the HCA for NCCC, Tyler Stuckey P.A. and
      John Stein M.D. advising each of them that plaintiff Leech was intending to
      bring a medical malpractice action against them for the care and treatment
      rendered him and that the letter was extended the one year statute of
      limitations by 180 days as provided by O.R.C. Sect. 2305.113(B)(1). These
      letters were sent by U. S. Certified mail with return receipt requested.
      Plaintiff’s Counsel received the signed return receipts indicating letters had
      been received.

32.   Defendants Doe 1-5, MTC, Medical, the HCA, Dr. Stein and /or Stuckey
      maintained a policy, practice and custom of not providing sufficient training,
      education and /or hiring practices to ensure that plaintiff and other inmates
      were treated by medical personnel that provided appropriate and timely
      medical care and treatment that met not only State minimum requirements
      but also conformed to accepted medical care in a community.

33.   These defendants maintained a policy, practice and custom of not providing
      sufficient and/or appropriate medical equipment, staff, referrals and/or
      allowing referrals to medical specialists to ensure that plaintiff and other
      inmates were provided appropriate and timely medical care and treatment
      that met not only State minimum requirements but also conformed to
      accepted medical care in a community.
      Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 8 of 14. PageID #: 8




34.   Defendants MTC, Medical, the HCA, Doe 1-5, Stuckey and Dr. Stein knew
      of their medical personnel’s failure to timely and appropriately treat inmates
      for serious personal injuries, including plaintiff’s right eye injuries. These
      Defendants knew of their medical personnel’s perfunctory medical treatment
      to inmates for serious personal injuries, including plaintiff’s. These
      defendants were deliberately indifferent to the failure to treat plaintiff and
      other inmates and/or the perfunctory treatment of inmates for serious
      personal injuries.

35.   Defendants MTC, Medical, the HCA, Doe 1-5, Stuckey and Dr. Stein knew
      their medical equipment was inadequate, that referrals to outside hospitals,
      medical specialists were routinely denied, that requests for medical consults
      were routinely denied, and they routinely denied requests for medical
      consults and/or referrals to medical specialists and/or outside hospitals,
      resulting in failure to timely and appropriately provide medical care and
      treatment to inmates for serious personal injuries, including plaintiff’s right
      eye injuries. These Defendants knew of their medical personnel’s
      perfunctory medical treatment to inmates for serious personal injuries,
      including plaintiff’s. These defendants were deliberately indifferent to the
      failure to treat plaintiff and other inmates and/or the perfunctory treatment of
      inmates for serious personal injuries.

36.   Defendants MTC, Medical, the HCA, Stuckey, Doe 1-5 and Dr. Stein
      maintained a policy, practice and custom of not providing timely, adequate
      and/or proper medical treatment to inmates, including plaintiff. This led to
      all defendants failing to discourage further constitutional violations under
      color of law on the part of its medical personnel, employees, staff and/or
      agents.

37.   As a result of the above-described policies, practices, and/or customs
      defendants’ MTC, Medical, the HCA, Stuckey and/or Dr. Stein, and Medical
      employees, staff, personnel, agents thereof believed that their actions would
      not be properly monitored by defendants’ supervisory personnel and that
      misconduct would not be investigated, but would be tolerated.

38.   The above-described policies, practices, and/or customs demonstrate a
      deliberate indifference on the part of defendants’ MTC, Medical, the HCA,
      Stuckey, Dr. Stein and/or Doe 1-5 as they are inconsistent with ODRC
      policy, protocol, regulations, the OAC and are inconsistent with the
      constitutional rights of persons being held at NCCC, including Mr. Leech’s.
      Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 9 of 14. PageID #: 9




39.   The above-described policies, practices, and/or customs of defendants MTC,
      Medical, Doe(s), the HCA, Stuckey and/or Dr. Stein medical employees,
      staff, agents, personnel thereof believed that their actions would not be
      properly monitored by defendants’ supervisory personnel and that
      misconduct would not be investigated or sanctioned, but would be tolerated
      and are inconsistent with the constitutional rights of persons being held at
      NCCC, including Plaintiff’s.

40.   The above-described policies, practices, and/or customs demonstrate a
      deliberate indifference on the part of all defendants to the constitutional
      rights of persons being held at NCCC, including Plaintiff’s.




      COUNT I - 42 USC 1983, EIGHTH AMENDMENT VIOLATIONS

41.   Plaintiff re-alleges lines 1-13 as if fully rewritten here.

42.   Plaintiff Terrell Leech claims damages under 42 U.S.C. §1983 for the
      injuries set forth above against defendants MTC, Medical, Dr. Stein, HCA,
      P.A. Stuckey and Doe 1-5 for failing to provide him with adequate,
      appropriate and timely medical care and treatment in violation of his United
      States Constitutional rights as set forth in the Fifth, Eighth and Fourteenth
      Amendments prohibiting cruel and unusual treatment.

43.   It was the custom, policy and/or practice of Defendants MTC, Medical, the
      HCA, Stuckey, Dr. Stein and Doe 1-5 to fail to exercise reasonable care in
      the hiring of, training of and/or supervision of medical personnel, including
      staff, employees, agents and personnel at NCCC.

44.   This led to all defendants inadequately preventing constitutional violations
      on the part of its medical personnel.

45.   As a direct and proximate cause of the acts, omissions, policies, practices
      and customs of defendants Dr. Stein, MTC, the HCA, Doe 1-5, Stuckey and
      Medical, they and the staff, personnel, employees, agents, and/or personnel
      thereof, were deliberately indifferent to plaintiff’s serious medical needs.
      Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 10 of 14. PageID #: 10




46.   As a direct result of all defendants deliberate indifference to his serious
      medical needs, plaintiff Leech suffered pain, anxiety, emotional distress,
      fear, permanent injury.



  COUNT II - 42 USC 1983, FIFTH AND FOURTEENTH AMENDMENT
                            VIOLATIONS

47.   Plaintiff re-alleges lines 1-46 as if fully rewritten here.

48.   Plaintiff claims damages under 42 U.S.C. §1983 for the injuries set forth
      above against defendants MTC, Medical, Dr. Stein, the HCA, Stuckey and
      Doe(s) for violation of his constitutional rights under color of law.

49.   Plaintiff Leech claims damages under 42 U.S.C. §1983 against defendants
      MTC, Medical, HCA, Dr. Stein, Stuckey and Doe 1-5 for failing to provide
      him adequate, appropriate and timely medical treatment in violation of his
      constitutional rights under color of law.

50.   Defendants MTC, Medical, Dr. Stein, HCA and Doe 1-5 developed and
      maintained polices, practices and /or customs exhibiting deliberate
      indifference to the constitutional rights of individuals with serious medical
      injuries who are held at NCCC which caused violation of Plaintiff Terrell
      Leech’s rights.

51.   It was the policy, custom and/or practice of Defendants MTC, Medical,
      HCA, Stuckey, Dr. Stein and Doe 1-5 to fail to exercise reasonable care in
      the hiring of, training of and /or supervision of medical personnel, including
      staff, employees, independent contractors and /or agents at NCCC.

52.   This led to all defendants inadequately preventing constitutional violations
      on the part of its medical personnel.

53.   As a result of the above-described policies, practices and/or customs,
      Defendants’ MTC and/or Medical employees, staff, agents, including
      Defendants Dr. Stein, Stuckey, the HCA and Doe 1-5, believed that their
      actions would not be properly monitored by defendants’ supervisory officers
      and that misconduct would not be investigated or sanctioned, but would be
      tolerated.
      Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 11 of 14. PageID #: 11




54.   The above-described policies, customs and /or practices demonstrate a
      deliberate indifference on the part of all defendants to the constitutional
      rights of persons being held at NCCC, including Plaintiff’s.

55.   As a direct and proximate cause of the aforesaid acts, omissions, policies,
      practices and customs of defendants MTC and Medical, Dr. Stein, the HCA,
      Stuckey and Doe(s) provided medical care and treatment to plaintiff for his
      serious medical needs that was inadequate, inappropriate and untimely all of
      which was below the standard of care in the community.

56.   Plaintiff Leech has suffered physical pain, anxiety, emotional distress, fear,
      further injuries, permanent injuries and will continue to do so into the future
      as a direct and proximate result of all Defendants deliberate indifference to
      his serious medical needs.

               COUNT III - COMMON LAW NEGLIGENCE

57.   Plaintiff re-alleges lines 1-56 as if fully rewritten here.

58.   All Defendants their agents, employees, personnel, staff, independent
      contractors had a duty to plaintiff to ensure that he received reasonable,
      prompt, adequate, appropriate medical care and treatment for injuries
      sustained while he was in their custody.

59.   It was reasonable for all defendants their agents, staff, employees, personnel,
      independent contractors to provide adequate, appropriate, timely, reasonable,
      prompt medical care and treatment to plaintiff for the lacerations to his eye,
      eyelid and tear duct and if such care and treatment was not provided it was
      foreseeable plaintiff Leech would sustain permanent injury, further pain and
      suffering, and future pain and suffering.

60.   It was reasonable for all defendants their agents, staff, employees, personnel,
      independent contractors to provide adequate, appropriate, timely, reasonable,
      prompt medical care and treatment to plaintiff including providing for,
      approving, and/or allowing medical referrals and/or consults to outside
      facilities and /or to medical specialist and if not provided it was foreseeable
      Plaintiff Leech would sustain permanent injury, further pain and suffering,
      and future pain and suffering.
      Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 12 of 14. PageID #: 12




61.   All Defendants their agents, personnel, staff, employees, independent
      contractors failed to provide reasonable, prompt, adequate, appropriate and
      timely medical care and treatment to plaintiff for injuries to his right eye,
      eyelid and severed tear duct despite knowing of the urgency yet did not
      timely arrange for surgery as requested by OSU to implant the silicon ducts.

62.   All Defendants their agents, personnel, staff, employees, independent
      contractors failed to provide reasonable, prompt, appropriate and timely
      referrals to, and/or consults with, medical specialists and/or outside medical
      facilities for medical care and treatment for plaintiff despite defendants
      knowledge of the urgency.

63.   All Defendants their agents, personnel, staff, employees, independent
      contractors failed to provide reasonable, prompt, adequate medical care and
      treatment to plaintiff for injuries to his right eye, eyelid and severed tear duct
      despite knowing of the urgency yet did not timely arranged for surgery as
      requested by an OSU physician to remove the temporary silicon ducts.

64.   These defendants’ failures were a breach of their statutory and common law
      duties to plaintiff, who was under their care and custody. Their breach was
      negligence.

65.   As a direct and proximate cause of all defendants’ negligence, plaintiff
      suffered extreme pain, anxiety, fear, emotional distress, and permanent
      injury.

                      COUNT IV - PUNITIVE DAMAGES

66.   Plaintiff re-alleges lines 1-65 as if fully rewritten here.

67.   Plaintiff alleges that all defendants themselves and/or through staff, agents
      and/or employees, acted with reckless indifference to his federal protected
      rights under the Fifth, Eighth, and Fourteenth Amendments throughout the
      events set forth herein.

68.   All defendants themselves and/or through agents, staff and/or employees
      reckless indifference to Plaintiff’s right to receive reasonable timely /
      appropriate medical care and treatment violated plaintiff’s legal rights as
      provided by the Fifth, Eighth, and Fourteenth Amendments to the United
      States Constitution and thus infringed on his civil rights as set forth at 42
      U.S.C. 1983.
      Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 13 of 14. PageID #: 13




69.   All defendants, their agents, staff and/or employees, failure to take
      appropriate measures to ensure reasonable timely and /or appropriate
      medical services were provided to plaintiff demonstrates their deliberate
      indifference to plaintiff ’s health, safety and legal rights.

70.   All defendants their staff, agents and/or employees failure to take
      reasonable, appropriate measures to ensure timely and /or appropriate
      medical services were provided to plaintiff demonstrates bad faith, willful
      and / or wanton reckless conduct and/ or maliciousness towards plaintiff.

71.   All defendants, their agents, staff and/or employees, failure to take
      reasonable, appropriate measures to ensure their staff, employees, agents
      and/or independent contractors did not violate plaintiff’s constitutional rights
      to timely and/or adequate medical services demonstrates a deliberate
      indifference to plaintiff ’s health, safety and legal rights.

72.   All defendants, their agents and/or employees, failure to take adequate
      measure to ensure their staff, employees, agents and/or independent
      contractors did not violate plaintiff’s constitutional rights to reasonable
      timely and/or appropriate medical services demonstrates bad faith,
      willful/wanton reckless conduct and/or maliciousness towards Plaintiff.

WHEREFORE, Plaintiff seeks the following remedies jointly and severally
against all Defendants who are found liable:

      1.     Compensatory damages for all harm caused to Plaintiff by
             Defendants, including but not limited to future harm caused
             by the injury to Plaintiff's future employment earning and/or future
             medical expenses, and emotional harm.

      2.     Attorney fees, costs, and all remedies allowed pursuant to 42 U.S.C. §
             1988.

      3.     Punitive damages if actual malice, bad-faith, or ill-will is proven by
             clear and convincing evidence, as authorized by R.C. 4112.99 and
             explained by Rice v. CertainTeed Corp, 84 Ohio St.3d 417, 1999-
             Ohio-361.

      4.     Pre-judgment and post-judgment interest at the legal rate if authorized
             by law.
     Case: 3:21-cv-00086-JJH Doc #: 1 Filed: 01/12/21 14 of 14. PageID #: 14




      5.     Incidental damages, the costs of this action, and any other remedy
             necessary to effectuate justice.

                          Respectfully submitted,

                          LAW OFFICE OF DONALD GALLICK, LLC

                          /s/ Donald Gallick
                          __________________________________
                          DONALD GALLICK (#0073421)
                          COUNSEL FOR PLAINTIFF
                          190 North Union Street
                          Akron, Ohio 44304
                          (330) 631-6892
                          donaldgallick@gmail.com



                                 JURY DEMAND

      Plaintiff demands a jury trial consisting of eight jurors to determine liability,

damages, and all facts in the instant controversy as required by Federal Rule of

Civil Procedure 38 and the Seventh Amendment of the U.S. Constitution.

                          /s/ Donald Gallick
                          __________________________________
                          DONALD GALLICK (#0073421)
                          COUNSEL FOR PLAINTIFF

                         CERTIFICATE OF SERVICE

      Counsel for Plaintiff asserts that this First Amended Complaint was served
upon Counsel for Defendant via this Court’s electronic filing system on this 12th
day of January, 2021
                          /s/ Donald Gallick
                          __________________________________
                          DONALD GALLICK (#0073421)
